Citation Nr: 0932053	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  03-13 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by fatigue, to include as due to an undiagnosed 
illness.

2.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a coccyx fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1990 to March 
1993.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from September 1999 and March 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).  In September 1999, the RO, 
in pertinent part, denied (1) service connection for fatigue 
as due to an undiagnosed illness, (2) service connection for 
chronic intestinal disorders because new and material 
evidence had not been submitted, and (3) service connection 
for a skin rash because new and material evidence had not 
been submitted.  In March 2001, the RO continued a 10 percent 
evaluation for residuals of a fractured coccyx.  

In a March 2004 Board decision, the Board reopened the 
Veteran's claims for service connection for a chronic 
gastrointestinal disorder and for a skin rash.  The Board 
remanded the case to the RO for further development.
In a subsequent April 2009 rating decision, the RO granted 
entitlement to service connection for (1) irritable bowel 
syndrome, claimed as chronic intestinal disorders; and (2) 
residuals of eczema, claimed as a skin rash.  These issues, 
therefore, are no longer on appeal before the Board.  

The Veteran's representative submitted a June 2009 statement, 
apparently addressing the Veteran's initial rating for 
eczema.  This issue is not currently on appeal; accordingly, 
the matter is referred to the RO to determine whether the 
June 2009 statement is a timely notice of disagreement on the 
issue.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  The Veteran does not have a disorder manifested by 
chronic fatigue that is etiologically related to his military 
service; the most probative evidence of record indicates that 
he does not have chronic fatigue syndrome etiologically 
related to active service.  

3.  Prior to April 13, 2004, residuals of a coccyx fracture 
include chronic pain in the coccygeal area.  

4.  From April 13, 2004, the Veteran is shown to have chronic 
low back pain with x-ray evidence of lumbar degenerative 
joint disease secondary to his service-connected residuals 
with no limitation of motion in the lumbar spine.

5.  From January 9, 2009, the Veteran had limitation of 
motion in the lumbar spine due to pain.  He had 60 degrees 
forward flexion, 25 degrees extension, 25 degrees left and 
right lateral flexion, and 60 degrees left and right lateral 
rotation in the lumbar spine, with consideration of pain.   


CONCLUSIONS OF LAW

1.  A disorder manifested by fatigue, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2008).

2.  Prior to January 9, 2009, the criteria for an evaluation 
in excess of 10 percent for residuals of a coccyx fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 
5208 and 5242 (2008). 

3.  From January 9, 2009, the criteria for a 20 percent 
evaluation for residuals of a coccyx fracture with 
degenerative joint disease of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5208 and 5242 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Veteran was issued VCAA notice in June 1999, December 
2001, June 2004, November 2005, January 2006, and June 2006 
letters.  VA informed the Veteran of the evidence necessary 
to substantiate his claims, evidence VA would reasonably seek 
to obtain, and information and evidence for which the Veteran 
was responsible.  The June 2006 letter provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Fully compliant VCAA notice was not received prior to the 
initial rating decision.  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  With respect to the 
Veteran's service connection claim, the RO cured any VCAA 
notice deficiency by issuing the fully compliant notice in 
June 2006.  The RO readjudicated the case in a March 2009 
supplemental statement of the case.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that a statement of the case (SOC) or supplemental statement 
of the case (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

With respect to the Veteran's claim for an increased rating, 
in a November 2005 letter, the Veteran was informed that the 
rating criteria for evaluating disabilities of the spine had 
been amended.  It was noted that a copy of the criteria was 
incorporated with the letter; however, the copy of the rating 
criteria was not associated with the claims file.  A June 
2006 letter informed the Veteran that he must submit medical 
evidence which showed his disability had increased in 
severity, advised the Veteran to submit evidence showing an 
impact of the condition and symptoms on his employment and 
daily life, and advised the Veteran of the types of medical 
or lay evidence that he may submit.    

Previously, the failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements was presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary had the burden to show that this error 
was not prejudicial to the Veteran.  Id. at 889.  Lack of 
prejudicial harm could be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887.  However, the United States Supreme Court recently 
held this framework to be inconsistent with the statutory 
requirement that the U.S. Court of Appeals for Veterans 
Claims (Court or CAVC) take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

In the present case, it appears that the Veteran was provided 
the diagnostic criteria for establishing a higher rating in a 
January 2006 SOC and a November 2005 VCAA letter.  The RO 
readjudicated the case in a March 2009 SSOC.  See Mayfield 
III.   If any notice deficiency is present, given the nature 
of the Veteran's claim, the fact that he was examined by VA 
during the appeal, and was provided the criteria required for 
a higher evaluation, the Board finds that a reasonable person 
would have generally known about the requirements necessary 
to establish a higher rating.  Therefore, the Board finds 
that any error in failure to provide notice of this element 
is not prejudicial.  See Shinseki v. Sanders, supra.  The 
criteria were discussed in the SOC and SSOC, and the reasons 
as to why a higher rating was not warranted under that 
criteria were identified.  Based on the foregoing, the Board 
finds that any VCAA notice error in this case has been 
rendered harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  The Board notes specifically that the 
Veteran has been afforded VA examinations in this case.  
38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA examinations obtained in 
this case are adequate as such are predicated on a review of 
the claims folder and medical records contained therein; 
contains a description of the history of the disabilities at 
issue; documents and considers the Veteran's complaints and 
symptoms; fully addresses the relevant rating criteria where 
appropriate; and contains opinions regarding the medical 
questions raised in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  VA has provided the 
Veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The Veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

1.  A Disorder Manifested by Fatigue, to include as due to an 
Undiagnosed Illness

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms provided that 
such disability (i) became manifest either during active duty 
in the Southwest Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2011, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 
A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War. 38 C.F.R. § 
3.317(d).

Effective on March 1, 2002, the term "chronic disability" was 
revised to "qualifying chronic disability," to include (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) defined by a 
cluster of signs or symptoms, or (c) any diagnosed illness 
that the Secretary determines, in regulations, warrants a 
presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B) (West 2002);  See also 38 U.S.C.A. §§ 1117, 
1118 (West 2002); Veterans Education and Benefits Expansion 
Act of 2001, Public Law 107-103, 115 Stat. 976 (2001). 

The Board notes that the Veteran's DD Form 214 shows that he 
served in Southwest Asia during the Gulf War.  Thus, the 
Board finds that the Veteran had active military service in 
the Southwest Asia Theater of operations and is a Persian 
Gulf War Veteran.  See 38 C.F.R. § 3.317(d).  The Veteran has 
claimed that his fatigue is related to service in the Persian 
Gulf.  Following a review of the medical evidence, however, 
the Board finds that the record does establish current 
chronic fatigue syndrome or a disorder manifested by chronic 
fatigue due to undiagnosed illness within the meaning of 38 
C.F.R. § 3.317.

Service treatment records do not reflect any complaints, 
diagnoses, or treatment relating to chronic fatigue during 
the Veteran's time in service.  The Veteran did note a 
history of frequent trouble sleeping and occasional insomnia 
prior to service on an enlistment examination report dated in 
November 1988, but denied frequent trouble with sleep on a 
February 1993 separation examination report.

The Veteran reported symptoms of chills, fever and fatigue 
during a December 1994 VA general medical examination; the 
examiner felt that these symptoms were probably related to 
the Veteran's most recent illness, strep throat.   VA 
treatment records dated in July 1997 note that the Veteran 
had malaise for the last few months. 

In a February 2001 letter, Dr. B.B., indicated that he was 
the Veteran's treating physician.  He indicated that the 
Veteran had "malignant hypertension" with fair control.  He 
stated that a host of medications had been used with the 
consistent side-effect of chronic fatigue syndrome.  He 
stated that the Veteran's overall health was excellent, but 
his hypertension was etiological in the development and 
persistence of his chronic fatigue syndrome and general 
malaise.  Dr. B.B. indicated that the Veteran's chronic major 
depression and newer antidepressants exacerbated his medical 
problems.  Dr. B.B. stated that the history of the Veteran's 
problems began during his time in the United States Armed 
Forces.  

During a September 2002 RO hearing, the Veteran reported that 
he noticed that he was feeling tired a lot two or three 
months after his discharge.  He reported that he was not 
given a specific diagnosis related to his fatigue.  He 
reported that he continued to experience symptoms of fatigue.  
The Veteran reported that he was in school fulltime, but had 
not missed classes due to fatigue because his classes were 
spread out during the week.  

VA treatment records dated from 2006 to 2008 show that the 
Veteran had a provisional diagnosis of sleep apnea.  The 
Veteran reported having chronic snoring and problems with 
sleep.  During an August 2006 VA pulmonary sleep examination, 
the Veteran reported symptoms of sleepiness.  The physician 
found a high pre-test probability of sleep-apnea.  August 
2007 diagnostic testing for sleep disorders was deemed 
inadequate as the Veteran did not use a prescribed CPAP.  The 
Veteran had a May 2008 diagnosis of provisional sleep apnea.  
VA treatment records do not reflect a diagnosis of chronic 
fatigue syndrome.  

A January 2007 VA examination included a review of the claims 
file.  The examiner noted that no specific date for a 
diagnosis of claimed chronic fatigue syndrome was seen in VA 
medical records.  The Veteran reported that his symptoms of 
fatigue started after he was separated from service in May 
1993.  He reported that symptoms started gradually and became 
constant.  He was evaluated at VA with lab tests, and was 
prescribed multivitamins.  The Veteran was told that he may 
have sleep apnea in August 2006, and was scheduled for a 
sleep study.  

At the time of the examination, the Veteran was working at VA 
and was attending school.   He reported missing a total of 
five days at work due to fatigue and one to two weeks at 
school due to symptoms of fatigue in the past year.  He was 
able to do daily chores and of activities of personal 
hygiene, but stated that activities like playing with his 
daughter or cleaning the house had decreased.  He reported 
that his symptoms had been going on for a total of 15 years.  
The Veteran denied any low grade fever.  He reported weakness 
in his legs, and had headaches since 1990 diagnosed as 
tension headaches.  He reported a history of multi-joint 
pain, which were current on both wrists, elbows, hips, and 
lower back which occurred once or twice a month.  The Veteran 
stated that he felt depressed as he was not able to do much 
physical activity.  He gave a history of snoring and 
frequently waking up at night, and also waking up with 
headaches and joint pain.  

The examiner stated, in regard to the requirement for a 
diagnosis for chronic fatigue syndrome, that the Veteran's 
activities of daily living per his report, had decreased by 
30 percent and he denied any other clinical condition that 
could be causing his symptoms other than sleep apnea.  He met 
six out of ten criteria for chronic fatigue syndrome, 
however, most of these criteria were noted be subjective in 
nature.  The Veteran reported three incapacitating episodes 
requiring bed rest in the past year.  A physical examination 
was completed.  The examiner noted that there was no evidence 
of any restriction of movement noted at any joint, and the 
Veteran did not seem to have any fatigue or lack of endurance 
after repetitive movements.  Laboratory tests were also 
ordered and the results were associated with the examination 
report.  The examiner diagnosed the Veteran with fatigue of 
unknown etiology.  He stated that the Veteran's fatigue of 
unknown etiology was less likely than not, related to the 
Veteran's period of service.  

A January 2009 VA examiner noted that the claims file was 
reviewed.  The Veteran reported chronic fatigue.  He stated 
that he thought his tiredness started back when he was in 
Iraq.  The Veteran reported having sleep disturbance and 
snoring problems.  He stated that he had a recent sleep study 
which revealed sleep apnea.  He stated that he had been on a 
CPAP machine for the last month.  He reported that he was 
tired at night and in the morning.  He denied any low grade 
fever.   There was no evidence of exudative pharyngitis.  
There were no cervical or auxiliary lymph nodes and no 
enlargement of lymph nodes noted.  There were no generalized 
muscle aches.  The Veteran did have headaches, previously 
diagnosed as migraines.  He did not have migratory joint 
pains.  He did feel some anxiety and depression at times.  He 
did have sleep disturbance.  The examiner stated, however, 
that this may be from the Veteran's sleep apnea.  

The examiner stated, in reviewing the CPAP criteria and 
guidelines, that there was no new or debility fatigue that 
was severe enough to reduce or impair average daily 
activities below 50% of the Veteran's pre-illness activity 
level for a period of six months.  The examiner noted that 
other conditions may produce similar symptoms as chronic 
fatigue, especially sleep apnea, thyroid conditions, 
migraine, and headaches.  He also noted that the Veteran had 
some laboratory studies in the past showing elevated blood 
sugars probably reflecting glucose intolerance due to 
obesity.  The examiner stated that the Veteran did not meet 
the requirements outlined for a diagnosis for chronic fatigue 
syndrome.  The examiner stated that the Veteran had no 
hospitalizations for his symptom of chronic fatigue.  The 
Veteran felt the condition had affected his concentration and 
sleep, but apparently had no debilitation fatigue.  There 
were no incapacitating episodes requiring bed rest.  He was 
not taking any treatment for chronic fatigue syndrome.  The 
examiner concluded that the Veteran did not meet the criteria 
for chronic fatigue syndrome at that time. 

The Board has considered the Veteran's own statements in 
support of his claim.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  Therefore, 
he cannot provide a competent opinion regarding diagnosis and 
causation.

In the present case, the Veteran has reported that he has had 
chronic fatigue, with an onset shortly after his separation 
from service.  The Board finds that the Veteran's is 
competent to report observable symptoms such as fatigue 
beginning shortly after his separation from service.  The 
Veteran, however, is not competent to provide an opinion 
regarding an underlying diagnosis of his fatigue, or the 
etiology of such.  

The evidence of record shows that the Veteran has had 
complaints of fatigue beginning shortly after service.  The 
most probative evidence of record, however, does not 
establish a current diagnosis of chronic fatigue syndrome or 
qualifying chronic disability due to undiagnosed illness 
within the meaning of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  Further, the most probative evidence of record does 
not show that the Veteran's symptomatology is related to 
service, or to service-connected disability.  

In a January 2002 letter, Dr. B.B. indicated that the Veteran 
had "chronic fatigue syndrome" as a side affect of the 
medications the Veteran was taking for hypertension.  VA 
treatment records and VA examinations do not reflect a 
current diagnosis of chronic fatigue syndrome within the 
meaning of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Medical 
evidence of record shows that the Veteran's reported 
symptomatology of fatigue has been attributed to medications 
for nonservice-connected hypertension; exacerbated by 
depression and antidepressant medication; to an unknown 
etiology less likely than not related to service; and 
possibly to sleep apnea.  January 2007 and January 2009 VA 
examinations show that the Veteran did not meet the criteria 
for chronic fatigue syndrome.

According to the CAVC, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board.  Id.  In 
this case, the Board finds that the January 2007 and January 
2009 VA opinions provide the most probative evidence of 
record with respect to the Veteran's current diagnosis and 
the etiology of that diagnosis.  The examiners' both reviewed 
the Veterans medical records and discussed pertinent findings 
from the Veteran's medical history.  The medical evidence 
reviewed and discussed by the examiners was factually 
accurate.  Physical examinations and interviews were 
completed.  The January 2007 VA examination included a review 
of laboratory findings.  Based on all the evidence, both VA 
examiners found that the Veteran did not meet the criteria 
for a diagnosis of chronic fatigue syndrome.  The examiners' 
provided sound reasoning for this conclusion.  

In contrast, in a January 2002 letter, Dr. B.B. attributed 
the Veteran's chronic fatigue to his medications due to 
hypertension.  The Veteran in this case is not service-
connected for hypertension.  Although Dr. B.B. used the term 
"chronic fatigue syndrome," he did not discuss the criteria 
for such a diagnosis, and appeared use the terminology as a 
designation of the Veteran's symptom of fatigue secondary to 
his medications.  Dr. B.B. stated that the Veteran's problems 
began in service, however, he did not provide reasons and 
bases for this statement, and did not specify which of the 
Veteran's current diagnoses were related to service.  The 
Board notes that service treatment records do not reflect 
complaints relating to fatigue during the time in service.  
As such, the Board finds that Dr. B.B.'s opinion does not 
provide a sufficient basis for establishing service 
connection for the Veteran's claimed fatigue. 

In the present case, the Board finds that the January 2007 
and January 2009 VA examinations provide the most probative 
evidence of record as to the Veteran's current diagnosis and 
the etiology of such.  While the 2007 VA examiner was unable 
to determine the etiology of the Veteran's fatigue, he 
indicated that it was not related to the Veteran's military 
service.  The 2009 VA examiner noted that the Veteran did not 
meet the criteria for chronic fatigue syndrome and also noted 
that there are other conditions that may produce similar 
symptoms such as chronic fatigue including, in pertinent 
part, sleep apnea.  Thus, collectively the VA examinations do 
not establish a diagnosis of chronic fatigue syndrome within 
the meaning of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317; and 
do not attribute the Veteran's symptomatology of fatigue to 
service.  In light of the foregoing, the Board finds that 
service connection for a disorder manifested by fatigue, to 
include as due to an undiagnosed illness, is not warranted. 

2.  Residuals of a Coccyx Fracture

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The CAVC has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board finds that 
staged ratings are for consideration in the present case.

The Veteran is currently assigned a 10 percent evaluation 
under Diagnostic Codes 5299-5298 for residuals of a coccyx 
fracture.  See 38 C.F.R. § 4.27 (2008) (hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen).  The Board notes, however, that 
prior to the March 2001 rating decision, the Veteran's 
service-connected disorder was rated under Diagnostic Codes 
5295-5298.

Diagnostic Code 5298 assigns a maximum 10 percent evaluation 
for partial or complete removal of the coccyx with painful 
residuals. 

Medical evidence of record shows that the Veteran currently 
has degenerative joint disease of the lumbar spine, which the 
medical evidence of record indicates is as likely as not due 
to his service-connected coccygeal injury.  See February 2009 
VA examination addendum.  The earliest x-ray evidence of 
degenerative joint disease was in April 13, 2004.  Therefore, 
from April 13, 2004, the ratings for degenerative arthritis 
are for consideration.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent evaluation 
is assigned with x-ray evidence of involvement of two or more 
major joints; a 20 percent rating is assigned with x- ray 
evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations. Id. 

The rating criteria for evaluating spinal disabilities were 
revised twice during the pendency of this appeal although the 
above criteria remained the same.  Only the most recent 
revision is applicable to the present appeal.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change. See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  Thus, 
the Board must also consider the applicable criteria in 
effect prior to the most recent amendment. 

In this regard, under the criteria in effect prior to the 
recent change, Diagnostic Code 5294 provided ratings for 
sacro-iliac injury and weakness were to be rated under the 
Diagnostic Code 5295 criteria.  Id.

Diagnostic Code 5295 (in effect prior to September 26, 2003) 
provided ratings for lumbosacral strain.  Lumbosacral strain 
with slight subjective symptoms only was rated noncompensably 
(0 percent) disabling.  Lumbosacral strain with 
characteristic pain on motion was rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
the standing position, was rated 20 percent disabling.  
Severe lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated 40 percent 
disabling.  38 C.F.R. § 4.71a (2003).

With regard to the rating schedule revisions noted above, the 
first amendment pertains to intervertebral disc syndrome 
(IVDS) and became effective on September 23, 2002.  See 38 
C.F.R. § 4.71a, DC 5293 (September 23, 2002).  However, there 
is no indication of IVDS related symptomatology associated 
with the Veteran's coccyx fracture and as discussed in detail 
below no evidence of related neurological impairment or 
deficits prior to the change in regulation.  Thus, since 
neurological impairment due to IVDS has not been shown, the 
regulatory amendment pertaining to IVDS does not apply to the 
Veteran's low back disability although the Board has set 
forth the applicable criteria below and has considered this 
criteria in evaluating the Veteran's low back disorder.

The second revision to the schedular criteria for the rating 
of spine disabilities is effective from September 26, 2003.  
Since the September 2003 regulatory change, the criteria for 
evaluation are found in the General Rating Formula for 
Diseases and Injuries of the Spine which applies to the 
following diagnostic codes: vertebral fracture or dislocation 
(DC 5235), sacroiliac injury and weakness (DC 5236), 
lumbosacral or cervical strain (DC 5237), spinal stenosis (DC 
5238), spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (DC 5240), spinal fusion (DC 5241), 
and degenerative arthritis of the spine (DC 5242). 38 C.F.R. 
§ 4.71a (2008).

The General Rating Formula for Diseases and Injuries of the 
Spine provides 10 percent evaluation for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  Id.  A 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
a combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  A 40 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine at 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Id.  A 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
A 100 percent evaluation is assigned for unfavorable 
ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  at Note 2; see also Plate V.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The combined range of motion range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Under the Diagnostic Code 5243, a 20 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2008).

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2008).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2008).  However, it is possible for a Veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

An August 2000 VA examination shows that the Veteran had 
chronic persistent coccydynia, or coccyx pain, since service.  
The Veteran reported having tailbone pain and tenderness 
exacerbated by prolonged sitting and heavy bending and 
lifting.  At the time of the examination, the Veteran was 
working and was also a full time student.  He was diagnosed 
with a residual postoperative fractured coccyx with 
coccydynia.  August 2000 VA x-rays of the sacrum and the 
coccyx show that there was no fracture or dislocation, and no 
destructive bone changes.  The radiologist found no 
significant bone pathology of the sacrum and coccyx.  

VA treatment records dated from 2000 to 2007 show that the 
Veteran had been seen for chronic low back pain.  VA 
treatment records dated in 2002 show that the Veteran was 
treated with a TENS unit in addition to medication for pain 
related to his fractured coccyx.  

April 13, 2004 VA x-rays reflect mild narrowing and 
degenerative disease of the L4-L5 intervertebral disc space.  
A May 2004 pain consultation note reflects complaints of 
coccyx pain.  The physician stated that the Veteran did have 
a remote history of coccygeal fracture, but his current 
problem was better described as a mechanical, musculoskeletal 
lower back pain that had been exacerbated by his 25 pound 
weight gain over the last year.  A May 2006 MRI reflects 
narrowing of the disc space at L4-L5, and posterocentral disc 
herniation/extrusion with cephalad migration.  A May 2008 VA 
treatment report shows that the Veteran had chronic back pain 
and lumbar degenerative disc disease.  

A January 2007 VA examination of the spine shows that the 
Veteran reported chronic back pain.  He had been seen by 
private physicians and the VA.  He had medical treatments 
including nerve blocks, physical therapy, aqua therapy, 
medications, and injections.  The Veteran reported that his 
legs sometimes felt weak or shaky.  He had chronic low back 
pain and buttock pain, but no radiation of pain into his 
legs.  He had no cervical or thoracic spine pain.  He sat on 
a pillow at work due to pain in his low back.  The claims 
file was reviewed and pertinent findings were noted in the 
examination report.  Physical examination of the spine 
revealed no point tenderness and no deformity.  The Veteran 
had some pain near the superior buttock cleft.  No incision 
or scar was visible.  There was no ankylosis.  The VA 
examiner found that the Veteran had no restriction in range 
of motion.  The examiner stated, per the DeLuca criteria, 
that repetitive movements were not restricted.  Reflexes were 
normal throughout.  Coordination and sensory examinations 
were unremarkable.  Gait was normal.  The Veteran was 
assessed with chronic low back pain without radiculopathy and 
a history of coccyx fracture in 1992 with no residual 
ankylosis or neurological deficit.  

A January 9, 2009 VA examination noted that the Veteran had a 
history of recurrent low back discomfort.  The Veteran 
reported having flare-ups about once a month, at which time 
he took an increased amount of analgesics.  His back 
disability did not affect his usual occupation as a pastoral 
counselor.  His treatment was conservative with analgesics, 
an exercise program, and heat.  There was no evidence of 
deformity of the lower spine.  There was some tenderness to 
palpation in the lumbar spine.  There was no drainage, edema, 
redness, or heat noted.  There was no shortening of the lower 
extremities.  There were no constitutional signs of bone 
disease such as anemia, weight loss, fever, or debility.  The 
Veteran's gait was normal.  There was no abnormal curvature 
of the spine.  The Veteran had low back pain without 
radiation.  It affected his ability to walk, limited to about 
one-quarter of a mile.  He did not use any assistive devices.  
Aggravating factors included sitting, driving, and lifting.  

Pain varied between a two and a ten.  At the time of the 
examination, the Veteran reported pain with range of motion 
at a two.  A physical examination shows that the Veteran had 
0 to 80 degrees flexion; 0 to 40 degrees extension; 0 to 40 
degrees left and right lateral flexion; and 0 to 75 degrees 
left and right lateral rotation.  After three repetitive 
actions, pain went up to a six.  The Veteran had 0 to 75 
degrees flexion with discomfort at 60 degrees; 0 to 36 
degrees extension with discomfort at 25 degrees; 0 to 36 
degrees left and right lateral flexion with discomfort at 25 
degrees; and 0 to 72 degrees left and right lateral rotation 
with discomfort at 60 degrees.  The Veteran had tenderness to 
palpation of the lumbar spine.  Lower extremity reflexes were 
equal bilaterally.  Straight leg raising tests were normal.  
Deep tendon and superficial reflexes were within normal 
limits.

The examiner stated that previous x-rays and an MRI showed 
narrowing of the L4 and L5 level with mild osteophyte 
formation consistent with degenerative joint disease.  The 
Veteran described a flare-up about once a month lasting one 
or two days.  No sensory changes were noted, and the Veteran 
had no incapacitating episodes.  The Veteran was diagnosed 
with coccyx tailbone fracture residuals with discomfort 
chronically dating back to his 1991 injury.  The examiner 
stated that the Veteran continued to have low back pain 
without any radiation, with tenderness and muscle spasm to 
palpation, and x-ray findings revealing degenerative joint 
disease.  It was noted that the Veteran had a MRI in 2006 
showing degenerative joint disease, and a nerve block in 
2006.  The examiner stated that it was as likely as not that 
the Veteran's current low back pain was related to his 
service-connected injury.

January 2009 x-rays of the sacrococcygeal spine showed no 
evidence of fracture, arthritis, malignant neoplasm, 
infection, or other traumatic change involving the sacrum and 
coccyx.  The soft tissue appeared normal.  The Veteran was 
diagnosed with a normal sacrum and coccyx. 

A February 2009 VA addendum to the January 2009 VA 
examination was provided by the January 2009 VA examiner.  
The examiner noted a review of the claim file.  The Veteran 
had indicated that the Veteran had a coccygeal fracture 
tailbone injury due to a fall in service.  He was 
hospitalized for a period of three days at that time.  The 
Veteran continued to have chronic low back pain.  The 
examiner opined that the Veteran's current low back pain was 
at least as likely is not due to his old coccygeal injury 
dating back to 1991.  The Veteran's MRI of the lumbar spine 
revealed L4 and L5 disc space narrowing with degenerative 
changes.  The examiner stated that old traumatic injuries can 
develop into degenerative changes over a period of time.  He 
stated that apparently this was the sequence or sequelae of 
the old traumatic injury of the coccygeal area with chronic 
low back pain.  The examiner stated that this was explained 
by the law in physics called reciprocal vectors as applied to 
bodily mechanics.  

The Board finds that an increased evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5298 for 
residuals of a fractured coccyx at any time over the course 
of the appeal period.  The Veteran is shown to have residuals 
of a fractured coccyx, characterized by pain, with no 
evidence of fracture, dislocation, or bone pathology on x-
rays of the sacrum and coccyx.  An evaluation in excess of 10 
percent is not available under Diagnostic Code 5298.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5208 (5208).  Further, there 
is no evidence of lumbosacral strain manifested by muscle 
spasm on extreme forward bending in standing position, loss 
of lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility of forced motion.  Neither does the 
evidence show demonstrable deformity of a vertebral body such 
as to warrant an additional 10 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  Prior to 
April 13, 2004, the Veteran is not shown to have other 
symptomatology or pathology in addition to chronic pain in 
the low back to warrant consideration under other Diagnostic 
Codes.  

From April 13, 2004, the Veteran is shown by x-ray evidence 
to have degenerative changes of the lumbar spine.  Further, a 
January 2009 VA examiner found that the Veteran's 
degenerative changes were likely secondary to his coccyx 
injury in service.  Therefore, ratings pertaining to 
degenerative arthritis of the lumbar spine are for 
application.

A January 2007 VA examination of the spine revealed no point 
tenderness and no deformity.  The Veteran had some pain near 
the superior buttock cleft.  On physical examination, the 
Veteran was noted to have no restriction in range of motion.  
Additionally, the examiner stated per the DeLuca criteria, 
that repetitive movements were not restricted.  Evidence 
shows, however, that the Veteran's back disability increased 
in severity over the course of the appeal.  A January 9, 2009 
VA examination shows that the Veteran had objective evidence 
of tenderness to palpation to the lumbar spine.  The Veteran 
had discomfort at 60 degrees forward flexion, 25 degrees 
extension, 25 degrees left and right lateral flexion, and 60 
degrees left and right lateral rotation, with consideration 
of painful motion.  

Under Diagnostic Code 5242, a higher 20 percent evaluation is 
warranted where disability results in forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2008).  

Prior to January 9, 2009, the Veteran is not shown to have 
limitation of motion of the lumbar spine and there is no 
evidence of manifestations of lumbosacral strain.  Thus, a 
higher rating under the criteria in effect prior to September 
2003 is not in order.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5295, 5292 (2003).  The Veteran was noted to have 
chronic back pain, and pain in the area of the superior 
buttock cleft; however painful residuals had been already 
been considered in assigning a 10 percent evaluation under 
Diagnostic Codes 5298.  From January 9, 2009, the Veteran is 
shown to have forward flexion limited to 60 degrees due to 
pain.  However, the Board finds that this does not equate to 
severe lumbar spine limitation of motion or to severe 
lumbosacral strain under the old criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5295, 5292 (2003).  However, the 
Board finds that from January 9, 2009 an increased 20 percent 
evaluation is warranted under Diagnostic Code 5242.  The 
Board notes that separate evaluations are not available to 
the Veteran under both Diagnostic Codes 5298 and Diagnostic 
Code 5242, as the Veteran's painful residuals were considered 
in assigning his increased 20 percent evaluation under 
Diagnostic Code 5242.  The Board emphasizes that pyramiding 
is to be avoided when evaluating a veteran's service-
connected disability.  See 38 C.F.R. § 4.14 (2008); Esteban 
v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran is not shown to have intervertebral disc syndrome 
with incapacitating episodes at any time during the course of 
this appeal to warrant a higher evaluation under Diagnostic 
Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).  The medical evidence of record does not reflect 
incapacitating episodes requiring bed rest prescribed by a 
physician due to the Veteran's residuals of a coccyx fracture 
or lumbar degenerative changes.   

The Board notes that the General Rating Formula for Diseases 
and Injuries of the Spine allows for separate evaluations for 
chronic orthopedic and neurologic manifestations.  See 38 
C.F.R. § 4.71a Note (1).  However, the Veteran is not shown 
to have any neurologic manifestations due to his service-
connected residuals of a coccyx fracture to warrant a higher 
evaluation based on separate evaluations for chronic 
orthopedic and neurologic manifestations.  A January 2007 VA 
examination revealed no neurological deficits.  The Veteran 
had normal reflexes throughout, and he had normal 
coordination and sensory examinations. The January 2009 VA 
examination shows that the Veteran had low back pain without 
any radiation, lower extremity reflexes were equal 
bilaterally, and deep tendon and superficial reflexes were 
within normal limits.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record).  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service- 
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided for certain manifestations of the service-connected 
disorder but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's back disability.  Moreover, 
the evidence does not demonstrate other related factors. The 
Veteran has not required hospitalization due to the service-
connected disorder at issue and marked interference of 
employment has not been alleged or shown.  VA examinations 
show that the Veteran was working fulltime, and was also a 
fulltime student.  In the absence of any additional factors, 
the RO's failure to refer this issue for consideration of an 
extraschedular rating was correct.  

C.  Conclusion

The preponderance of the evidence does not establish a 
current diagnosis of chronic fatigue syndrome, and the most 
probative evidence of record does not show that the Veteran's 
current symptomatology of fatigue was incurred or aggravated 
in service.  Therefore, the Board concludes the preponderance 
of the evidence is against finding that the Veteran has a 
disorder manifested by fatigue, to include as due to an 
undiagnosed illness, etiologically related to active service.  
Prior to January 9, 2009, the preponderance of the evidence 
is against finding that the residuals of a coccyx fracture 
has increased to warrant a higher rating evaluation.  From 
January 9, 2009, the Board concludes that the evidence 
supports a 20 percent rating for residuals of a coccyx 
fracture with degenerative joint disease of the lumbar spine.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a disorder manifested by fatigue, to 
include as due to an undiagnosed illness, is denied.

Prior to January 9, 2009, an increased rating for residuals 
of a coccyx fracture, in excess of 10 percent, is denied.

From January 9, 2009, a 20 percent rating, but no more, is 
granted for coccyx fracture with degenerative joint disease 
of the lumbar spine subject to the law and regulations 
governing the payment of monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


